Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we are satisfied that it was legally sufficient to establish the defendant’s guilt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
We have reviewed the defendant’s remaining contentions, including those raised in his supplemental pro se brief, and find them to be either unpreserved for appellate review or *711without merit. Thompson, J. P., Brown, Weinstein and Harwood, JJ., concur.